DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VI, claims 23- 30, 32, and 34; drawn to a method for transforming a Cannabis plant comprising culturing Cannabis seed to produce an explant, transforming the explant, and culturing the explant on selective media, and the species CBDA synthase, in the reply filed on November 16, 2021, is acknowledged.
This Restriction/Election Requirement is made FINAL.
Claims 1-34 are pending. Claims 1-22, 31 and 33 are withdrawn from consideration. Claims 23-30, 32, and 34 are examined on their merit herein.
 Claim Interpretation
Claim 23 recites the step of “inoculating the Cannabis explant with a heterologous nucleic acid”. Regarding this step, the Specification at various instances recites, for example:
[0008] In some embodiments, the explant preparation method additionally comprise the step
of transforming the explant with a heterologous nucleic acid of interest. In some embodiments,
the explant is transformed using Agrobacterium mediated transformation or particle
bombardment.
And 
[0011] In a forth aspect, provided herein is a method of transforming Cannabis with a
heterologous nucleic acid, the method comprising the steps of rehydrating a dry Cannabis seed
in a hydration medium, excising meristematic tissue from the rehydrated Cannabis seed to form
a Cannabis explant, incubating the Cannabis explant in a pretreatment medium, inoculating the
Cannabis explant with Agrobacterium spp. comprising the heterologous nucleic acid, ……
Cannabis explants were incubated with Agrobacterium spp. comprising heterologous nucleic acids. 
Furthermore, dependent claim 25 recites bacterially-mediated transformation.
Therefore, the recited step of “inoculating the Cannabis explant with a heterologous nucleic acid” in claim 23 is interpreted to encompass the step in which Cannabis explants are incubated with Agrobacterium spp. comprising heterologous nucleic acids.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-28 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sirkowski (Pre-Grant publication US 20120311744 A1, Publication-Date: December 6, 2012).
Claim 23 is drawn to a method of transforming a Cannabis plant, the method comprising: 

inoculating the Cannabis explant with a heterologous nucleic acid; 
co-culturing the Cannabis explant in a co-culture medium for between about 1 day and about 6 days, 
culturing the Cannabis explant on a selection medium to select for transformed Cannabis explants.
Sirkowski disclosed a method for Cannabis transformation (see Example 2), the method comprising the steps of: surface sterilizing Cannabis seeds in a 20% bleach Solution for 5 minutes (sanitized and imbibed); germinating the seeds on MS basal medium (growing), collecting the seedlings and harvesting hypocotyl sections (forming explants);
Incubating the hypocotyl sections with an Agrobacterium containing engineered Ti-plasmids with the genetic markers and fluorescent expression protein(s) of interest (i.e. inoculating the Cannabis explant with a heterologous nucleic acid); for 3 days (i.e. co-culturing the Cannabis explant in a co-culture medium for between 1 to 6 days);
And culturing the Cannabis explant on a selection medium to select for transformed Cannabis explants. (Example 2, paragraphs 166-173, for example).
Claim 24 recites a hypocotyl explant, which is disclosed in the prior art (cited above).
Claim 25-26 are drawn to the method of claim 23, wherein the Cannabis explant is inoculated using bacterially-mediated transformation. As cited above, the prior art disclosed agrobacterium- mediated transformation.
force treating the Cannabis explant prior to or following inoculation, wherein the force treatment is selected from the group consisting of sonication, vortexing, centrifugation, heat-shock, increased pressure, vacuum infiltration, and addition of chemicals. As cited above, Sirkowski disclosed that following inoculating with Agrobacterium the addition of a chemical (400 mg L-1 timintin).
Claim 30 states that the Cannabis seed is a Cannabis sativa seed. Sirkowski disclosed Cannabis sativa seed ([0160]).
Therefore, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkowski (US 20120311744 A1) as applied to claim 23 as discussed above, in view of Boudko (US 20180258439 A1, Pub . Date : Sep . 13 , 2018)
Claim 29 is drawn to the method of claim 23, wherein the heterologous nucleic acid modulates the expression or activity of an endogenous Cannabis gene selected from the group consisting of tetrahydrocannabinolic acid synthase (THCA synthase), cannabidiolic acid synthase (CBDA synthase), 0-methyltransferase (CsOMT21), lipid transfer protein 2 (LTP2), prenyltransferase 3 (CsPT3), and prenyltransferase 1 (CsPT1).
Claim 34 is drawn to the method of claim 23, wherein the heterologous nucleic acid encodes a guide RNA that targets THCA synthase gene, or CBDA synthase gene.
supra.
Sirkowski does not teach the heterologous nucleic acid modulates the expression or activity of an endogenous Cannabis gene selected from the group consisting of tetrahydrocannabinolic acid synthase (THCA synthase), cannabidiolic acid synthase (CBDA synthase), 0-methyltransferase (CsOMT21), lipid transfer protein 2 (LTP2), prenyltransferase 3 (CsPT3), and prenyltransferase 1 (CsPT1).
Boudko teaches cannabis plants having modified expression of THCA synthase and methods of modifying the expression of THCA synthase (Abstract, and Examples), wherein the Cannabis plant tissue culture is transformed with various methods including biolistic transformation and Agrobacterium – mediated transformation (Example 7); Boudko also teaches down regulating ([0091-0092]) or enhancing ([0093]) the expressing of CBDA synthase and/or CBDA production, and the mRNAs encoding CBDA synthase (SEQ ID NO: 41, for example).
Boudko further teaches ([0198]) that silencing approach using CRISPR RNA ( crRNA) by CRISPR/Cas system, may also be used to make down regulated or knockout of THCA synthase mutants. 
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have combined the tissue culture and transformation method of Sirkowski with the gene modulation method of Boudko and arrived at the instantly claimed methods of making genetically modified Cannabis plant having modified expression of cannabinoid synthesis genes (such as THCA synthase and/or CBDA synthase), using heterologous constructs including RNAi and/or CRISPR gRNA. The PHOSITA would have been motivated to do so given the teachings of Boudko regarding improving Cannabis plants by altering the content of cannabinoids and Sirkowski regarding tissue culture and 
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Sirkowski (US 20120311744 A1) as applied to claim 23 as discussed above, in view of Tian, N., et al., (International journal of molecular sciences 19.6 (2018): 1733.) and Andre, C. et al., (Frontiers in plant science 7 (2016): 19.). 
Claim 23 and the teachings of Sirkowski regarding claim 23 are discussed supra.
Claim 32 is drawn to the method of claim 23, wherein the heterologous nucleic acid encodes a polypeptide at least 90% identical to SEQ ID NO:28.
Sirkowski does not teach the heterologous nucleic acid encoding a polypeptide at least 90% identical to SEQ ID NO:28.
Tian teaches a polypeptide which is a Lipid Transfer Protein of Brassica napus (BraLTP2), overexpression of the heterologous nucleic acid encoding BraLTP2 in B. napus results in increased trichome density and altered concentration of secondary metabolites (Sections 3.3 and 3.4, for example).
Andre teaches that, Cannabis trichomes are the site for producing cannabinoids and other secondary metabolites, such as terpenes; and that engineering strategies aiming at either boosting the secondary metabolism, or increasing the density of trichomes in Cannabis (paragraph spanning pages 8-9). 
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have utilized the BraLTP2 gene—or its Cannabis plant having modified trichome density and/or secondary metabolite production. The PHOSITA would have been motivated to do so given the teachings of Andre regarding improving Cannabis plants by engineering strategies aiming at either boosting the secondary metabolism, or increasing the density of trichomes in Cannabis and Tian regarding increased trichome density and altered concentration of secondary metabolites resulted from overexpression of the heterologous nucleic acid encoding BraLTP2 (SEQ ID NO: 28). The PHOSITA would have had reasonable expectation of success given the teachings and success of both Tian and Sirkowski.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663